Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 22 March 2022 is acknowledged.  The traversal is on the ground(s) that Lanfer fails to teach or suggest a high viscosity solution limitation as claimed, and therefore fails to teach the special technical feature of the claims.  This is not found persuasive because Lanfer teaches dextran-allylisocyanate-ethylamine in solution after the reaction to functionalize the dextran. This constitutes the high viscosity solution as claimed. Applicant has not shown that the solution of Lanfer et al is not a high viscosity solution. The requirement is still deemed proper and is therefore made FINAL.
Groups II-VIII, claims 6-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Priority
This application is a 371 of PCT/US2018/067881 filed 12/28/2018 which claims the benefit of 62/611,381 filed 12/28/2017 and claims the benefit of 62/682,011 filed 06/07/2018. 
The parent application 62/611,381 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-5 of this application. Priority accorded is 12/28/2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to the CIP-EMR of claim 1 and recites further comprising polyethylene(glycol)acrylate functionalized with an angiotensin receptor blocker. Claim 1 recites polyethylene(glycol)acrylate as an optional component. Does applicant intend that the polyethylene(glycol)acrylate functionalized with an angiotensin receptor blocker is also a component along with the functionalized dextran and the unfunctionalized polyethylene(glycol)acrylate in the composition of claim 1? Clarification is needed.
Claims 4-5, which depend from rejected base claim 3 that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanfer et al (WO 2017/103263 A1; cited in IDS filed 06/26/2020).
Lanfer et al teaches a cure-in-place extracellular matrix replacement, which is dextran functionalized with allyl isocyanate-ethylamine and PEGDA, which is dissolved in phosphate buffered saline containing 2-methyl-1-[4-(hydroxyethoxy)phenyl]-2-methyl-1-propanone (Irgacure 2959) (page 50, lines 20-28). The solution, which has the claimed functionalized dextran, is a high viscosity solution as in claim 1. The solution with the Irgacure 2959, which is a crosslinking catalyst, meets the limitation of claim 2.
Therefore, Lanfer anticipates claims 1-2.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lanfer et al (WO 2017/103263 A1; cited in IDS filed 06/26/2020).
Lanfer et al teaches a cure-in-place extracellular matrix replacement, which is dextran functionalized with allyl isocyanate-ethylamine and PEGDA, which is dissolved in phosphate buffered saline containing 2-methyl-1-[4-(hydroxyethoxy)phenyl]-2-methyl-1-propanone (Irgacure 2959) (page 50, lines 20-28). The solution, which has the claimed functionalized dextran, is a high viscosity solution as in claim 1. The solution with the Irgacure 2959, which is a crosslinking catalyst, meets the limitation of claim 2.
Therefore, Lanfer anticipates claims 1-2.


Conclusion
1. Elected claims 1-5 (Group I) are rejected.
2. Claims 6-35 (Groups II-VIII) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623